Citation Nr: 1642157	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 1960 to January 1989.  

The increased rating issue comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This rating decision assigned a noncompensable initial rating for sleep apnea as secondary to posttraumatic stress disorder (PTSD), by way of aggravation by PTSD.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes the July 2014 Statement of the Case (SOC).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In a December 2015 decision, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

After the agency of original jurisdiction (AOJ) last considered the appeal in the March 2016 SSOC, the Veteran has submitted additional medical evidence.  However, the Veteran did not ask for the AOJ to review this evidence.  Moreover, the Substantive Appeal in the present case was received in July 2014, which is after the February 2, 2013 effective date of the new statute, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Simply stated, a waiver of AOJ consideration for this evidence is not necessary.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sleep apnea has a current level of severity requiring the use of a continuous positive airway pressure (CPAP) machine (50 percent disabling), and a pre-aggravation baseline level of severity requiring the use of a CPAP machine (also 50 percent disabling) (prior to aggravation by the service-connected PTSD).    

2.  The Veteran's current level of disability from sleep apnea does not exhibit chronic respiratory failure with carbon dioxide retention or cor pulmonale, or require tracheostomy.  

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(b), 4.1-4.14, 4.97, Diagnostic Codes 6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify for the initial rating issue on appeal for sleep apnea was satisfied by letters dated in December 2008 and May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In any event, the increased rating issue on appeal for a sleep apnea disability arises from disagreement with the initial evaluation following the grant of service connection in an August 2013 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the increased initial rating issue for sleep apnea, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, a newspaper article, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased initial rating claim for sleep apnea being decided herein.  

The Veteran was also afforded VA examinations with opinions in April 2013 and February 2016, in order to rate the current severity of his sleep apnea disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2016 VA opinion in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as recent physical examinations of the Veteran.  It fully addresses the rating criteria that are relevant to rating the sleep apnea disability in this case.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Here, there is no dispute that the Veteran's sleep apnea disability requires the use of a CPAP machine.  The central issue in this case was establishing the baseline level of severity of the sleep apnea disability, prior to aggravation by the service-connected PTSD disability, in order to subtract the baseline level from the current level of severity of the sleep apnea disability.  This would determine the degree of aggravation which can be compensable.  This was accomplished by the February 2016 VA opinion.  
 
With regard to the previous December 2015 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC secured a February 2016 VA medical opinion to determine the baseline (pre-aggravation) severity of the sleep apnea disability, prior to aggravation by PTSD.  As such, the RO/AMC has substantially complied with the Board's instructions.  

Moreover, for the initial rating issue on appeal for sleep apnea, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

In conclusion, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased initial rating issue on appeal for sleep apnea. 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
  
The Veteran has appealed the August 2013 rating decision that granted service connection for his sleep apnea disability.  He has expressed disagreement with the initial 0 percent rating assigned for his sleep apnea disability since November 12, 2008.  This could result in "staged ratings" by the RO based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected sleep apnea disability in terms of snoring, insomnia, fatigue, dry throat, and not breathing during sleep, among other observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

      A. Schedular Rating

The veteran's service-connected sleep apnea is rated as 0 percent disabling under Diagnostic Code 6847 (sleep apnea syndromes - obstructive, central, mixed).  38 C.F.R. § 4.97 (2015).  

Under Diagnostic Code 6847, a 0 percent rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as CPAP machine.  A maximum 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  Id.  

In a May 2013 Board decision, the Board granted secondary service connection for sleep apnea as being aggravated by service-connected PTSD.  The Veteran had been service-connected for PTSD, effective February 28, 2008.  The Veteran was service-connected for sleep apnea as secondary to PTSD, effective a few months later from November 12, 2008.

However, when implementing the Board's May 2013 decision, the RO in a latter August 2013 rating decision, only assigned a 0 percent rating for the Veteran's service-connected sleep apnea disability.

In this regard, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected (on a secondary basis).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).

When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As service connection was granted for the Veteran's sleep apnea on the basis of aggravation, the RO properly adjusted the rate of compensation downward.  That is, when implementing the Board's decision in the August 2013 rating decision on appeal, the RO assigned a noncompensable (0 percent) initial rating for sleep apnea.  By way of 38 C.F.R. § 3.310(b), the RO determined that the baseline level of severity for the Veteran's sleep apnea disability prior to service-connected aggravation by PTSD was 50 percent disabling, and that the current level of severity for his sleep apnea disability was also 50 percent disabling.  

Thus, after deducting the pre-aggravation baseline level of severity of sleep apnea (50 percent) from the current level of severity of sleep apnea (50 percent), the RO established a 0 percent rating for the sleep apnea.  In other words, the increase in severity or extent of aggravation of the sleep apnea by the service-connected PTSD was only 0 percent.  See 38 C.F.R. § 3.310(b).  

The VBA Live Manual indicates:

[t]he responsibility for submitting evidence to establish a baseline level of disability for a claim for secondary SC based on aggravation of a NSC disability by an SC disability rests with the claimant.  Medical evidence adequate to establish the baseline level of disability must show its level of severity before aggravation by the SC disability, or as soon as possible after aggravation, but before the date of receipt of the evidence establishing the current level of severity of the NSC disability.  

See M21-1, Live Manual, Part IV, Subpart ii, Chapter 2, Section B, Topic 5, Block c (change date August 1, 2016).  

The VBA Live Manual further adds: 

Aggravation is established by any increase in severity, regardless of whether it would result in a schedular increased evaluation.  Whenever there is competent and credible evidence of an increase in severity of the disability from the baseline, but the current and baseline disability would be assigned the same level of evaluation under 38 CFR Part 4, Schedule for Rating Disabilities, grant SC and assign a noncompensable evaluation.  To justify SC, the degree of disability after aggravation does not have to be at least one level of evaluation higher than the baseline.  (Emphasis added).

See M21-1, Live Manual, Part IV, Subpart ii, Chapter 2, Section B, Topic 5, Block e (change date August 1, 2016).  

Upon review of the evidence, the overall disability picture does not rise to the level required for an evaluation higher than 0 percent for the Veteran's sleep apnea disability.  38 C.F.R. § 4.7.  In making this determination, the Board has considered both the Veteran's lay statements and the medical evidence of record.  

In adjudicating the increased rating issue here, the Board will now turn to comparing the current level of severity of the Veteran's sleep apnea to the baseline level of severity, in order to adequately address the degree of aggravation that is currently service-connected and compensable.  See 38 C.F.R. § 3.310(b).  

With regard to the current level of severity for the Veteran's sleep apnea, the evidence of record establishes that the Veteran's sleep apnea requires the use of a breathing assistance device such as a CPAP machine.  Thus, this current level of severity meets the criteria for a 50 percent rating under Diagnostic Code 6847.  See 38 C.F.R. § 4.97.  Specifically, private medical evidence of record dated from 2008 to 2016 from Dr. H.J., MD., and from Cape Fear Valley Sleep Center document that the Veteran first underwent a sleep study to diagnose sleep apnea in April 2008.  He was diagnosed with obstructive sleep apnea.  Beginning in April 2008, he started to use a CPAP machine to treat his sleep apnea.  The March 2010 VA respiratory examiner noted the Veteran had been using a CPAP machine since April 2008, and is doing well.  Private treatment records from Dr. H.J. dated from 2009 to 2016 observed the Veteran was sleeping better with his CPAP machine and with medication.  The April 2013 VA examiner indicated when the Veteran uses his CPAP machine, he is rested, but when he does not use the machine, he is tired.  

However, with regard to the current level of severity, a maximum 100 percent rating can be assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  See 38 C.F.R. § 4.97.  In this regard, VA medical evidence dated from 2008 to 2016, private medical evidence dated from 2008 to 2016, and VA examinations and opinions dated in March 2010, April 2013, and February 2016 do not reveal any evidence of sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring tracheostomy.  There is also no lay allegation or lay evidence of this type of symptomatology.  Thus, the Veteran's current level of severity for his sleep apnea is 50 percent, but no higher.  

With regard to the baseline level of severity for the Veteran's sleep apnea, the evidence of record establishes that the Veteran's sleep apnea required the use of a breathing assistance device such as CPAP machine, prior to aggravation by PTSD, which is indicative of a 50 percent rating under Diagnostic Code 6847.  See 38 C.F.R. § 4.97.  Most importantly on this issue, VA secured a medical opinion from a VA physician in February 2016 to determine a baseline level of severity of the Veteran's sleep apnea based upon medical evidence available prior to aggravation by PTSD or the earliest medical evidence following aggravation by the PTSD.  The VA examiner initially determined that the medical evidence is not sufficient to support a determination of a baseline level of severity of the Veteran's obstructive sleep apnea prior to aggravation by PTSD.  Although the Veteran's treatment records support improvement of his symptoms of PTSD and sleep after implementation of CPAP as documented in a progress note written by Dr. H.J. in January 2009, there is very little documentation of symptoms of a sleep disorder except for "chronic sleep problem where he has early late, and middle insomnia" noted in March 2008 by Dr. H.J.  The veteran was diagnosed with severe obstructive sleep apnea in May 2008 after being seen by his primary care physician with complaints of loud snoring, witnessed apnea, insomnia, and frequent night awakening.  He was started on CPAP immediately. 

Notably, the February 2016 VA examiner, after reviewing the claims folder, assessed that the Veteran does not have any documentation of complaints of sleep issues in the treatment records provided by his primary care physician and cardiologist prior to 2008.  However, given the severity of his obstructive sleep apnea, the VA examiner assessed the Veteran most likely was symptomatic but did not report his symptoms prior to 2008.  He did report exertional fatigue to his cardiologist, but this was documented as attributed to his coronary artery disease. 

The February 2016 VA examiner concluded that the veteran's baseline (pre-aggravation) level of sleep apnea is most closely manifested as the requirement for use of a continuous airway (CPAP) pressure device, which is indicative of a 50 percent rating.  The veteran reported symptoms of loud snoring, daytime sleepiness, insomnia, frequent night awakenings, and witnessed apnea prior to his sleep study, which required a CPAP.

The above February 2016 VA opinion is supported by the medical evidence of record.  For example, a March 2010 VA respiratory examination noted that the Veteran's sleep apnea date of onset is 2006.  The Veteran said that his wife told him that he would stop breathing in his sleep, but he did not want to do the sleep study at that earlier time.  He also had morning headaches, snoring, and fatigue/sleepiness during the day, indicative of the existence of sleep apnea prior to the 2008 date that PTSD was first assessed.    

The above February 2016 VA physician opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  

The Board acknowledges there is some evidence in the record of agitation in the Veteran's sleep with kicking in the bed and insomnia prior to 2008, but this is raised in the context of being the result of the Veteran's PTSD disability, as opposed to being the result of his sleep apnea.  Specifically, in a March 2008 private report, Dr. H.J., remarked that in 1969 in Vietnam, after witnessing traumatic stressors, the Veteran reported that over the years he developed a sleep problem, for which he started to drink alcohol in order to sleep and relax.  He also reported that he had chronic sleep problems where he has early, late, and middle insomnia.  He was started on sleep and anxiety medications in 2008.  A June 2008 VA psychological examination reported the Veteran drank alcohol heavily until 2004-2005, when his wife convinced him that he was damaging his health and he quit without assistance or withdrawal symptoms.  It was noted that Veteran's irritability and sleep agitation are problematic.  After a discussion of these symptoms, the Veteran was diagnosed with chronic PTSD.  

The Board also acknowledges that there is some limited evidence of earlier symptoms of fatigue in the 1990s and 2000s.  However, this was assessed as being related to his cardiovascular disorder and heart medication he was taking at the time.  There is no probative evidence of record of a baseline severity for sleep apnea shown by "[p]ersistent daytime hypersomnolence," which is listed in the criteria for sleep apnea as 30 percent disabling.  See Diagnostic Code 6847, 38 C.F.R. § 4.97 (2015).  Specifically, an April 1990 VA treatment noted the Veteran was feeling tired with a slight headache.  The assessment was hypertension, which was improving.  He was to continue taking Procardia.  A May 1990 VA treatment record noted more tiredness with the medication Procardia compared with Calan.  There was no chest pain or headaches.  His blood pressure was borderline.  A May 1990 VA examination assessed that the Veteran has hypertension.  His only complaint is some fatigue, even without strenuous exertion.  The VA examiner assessed his fatigue could be a side effect of his medication.  The VA examiner mentioned the Veteran takes several medications daily, including Procardia.  A December 1995 private report from Cumberland Internal Medicine revealed that the Veteran does have some episodes of fatigue, and he states that he normally goes to bed about 11 p.m., and sleeps until about 7 a.m.  He is able to perform his normal activities without any difficulty.  The assessment was reflux, hypertension, hyperlipidemia, and elevated PSA.  The Board observes there were numerous private treatment records and VA records dated in the 1990s and early to mid-2000s, which reveal no complaints of fatigue, snoring, morning headaches, breathing issues, hypersomnolence, or any other potential sleep apnea symptoms.  

In light of the above evidence, when deducting the pre-aggravation baseline level of severity (50 percent) of his sleep apnea from the current level of severity (50 percent) of his apnea, the Veteran was correctly assigned a noncompensable (0 percent) initial disability rating for his sleep apnea disability.  See 38 C.F.R. § 3.310(b).  

Accordingly, the preponderance of the evidence is against an initial compensable disability rating for the Veteran's sleep apnea disability during the entire appeal period.  38 C.F.R. § 4.3.  

      B. Extraschedular Rating

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the obstructive sleep apnea issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the symptomatology for the service-connected sleep apnea issue on appeal is fully addressed by the rating criteria under which this disability is rated - Diagnostic Code 6847.  At present, the Veteran is sleeping well with his CPAP machine according to VA examinations and private treatment records dated after 2008.  His previous reported symptoms of loud snoring, witnessed apnea, insomnia, and frequent night awakening, are no longer mentioned in the record, after he began CPAP therapy.  In any event, any such signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Although his current level of disability from sleep apnea would normally warrant a 50 percent rating, his baseline severity of 50 percent negates any current compensable rating.  In any event, it cannot be said that the available schedular evaluation for his service-connected sleep apnea disability on appeal is inadequate.

In short, there is nothing exceptional or unusual about the sleep apnea disability because the rating criteria reasonably describe his disability level and symptomatology for this disability.  Thun, 22 Vet. App. at 115.  There are no additional symptoms of his residuals of his sleep apnea disability that are not addressed by the Rating Schedule.  There has not been any allegation to the contrary from the Veteran.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 0 percent evaluation for sleep apnea is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  In any event, no evidence of record reveals marked interference with employment or frequent hospitalizations due to his service-connected obstructive sleep apnea disability.  The Veteran retired in 2006 due to eligibility by age or duration of work.  See June 2008 VA psychological examination.  He never stated that sleep apnea interfered with his previous work.  Also, he has not been hospitalized due to any complications from sleep apnea.  

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected obstructive sleep apnea disability adjudicated above, the Veteran is service-connected for coronary artery disease, PTSD, hypertension, hearing loss of the left ear, appendectomy, a surgical scar, and erectile dysfunction.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected obstructive sleep apnea disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable disability rating for obstructive sleep apnea is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


